Case: 12-12766   Date Filed: 05/10/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12766
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:10-cr-00185-CG-C-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RONALD LARRY AUTREY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (May 10, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.



PER CURIAM:
              Case: 12-12766     Date Filed: 05/10/2013   Page: 2 of 2


      William Gregory Hughes, appointed counsel for Ronald Larry Autrey in this

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Autrey’s conviction and

sentence are AFFIRMED.




                                         2